62 F.3d 1415
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Dennis O'CONNOR, Plaintiff-Appellant,v.UNITED STATES of America;  Several Unknown Named Present andFormer Agents of the United States DrugEnforcement Administration, Defendants-Appellees.
No. 95-1777.
United States Court of Appeals,Fourth Circuit.
Aug. 10, 1995.Submitted:  July 25, 1995.Decided:  August 10, 1995.

Dennis O'Connor, Appellant Pro Se.
Before WILKINS, NIEMEYER, and MICHAEL, Circuit Judges.
PER CURIAM:


1
Appellant appeals from the district court's order dismissing Appellant's complaint alleging harassment by the Drug Enforcement Agency.  We have reviewed the record and the district court's opinion, and find no reversible error.  Accordingly, we affirm on the reasoning of the district court.  O'Connor v. United States, No. CA94-2674-PJM (D.Md. Jan. 30, 1995).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED